Citation Nr: 1041578	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an abdominal disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 
1987. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by the 
RO, which denied the Veteran's claims for service connection for 
an abdominal disorder, a low back disorder and bipolar disorder.

Most recently, in February 2009, the Board denied the Veteran's 
claims for service connection for an abdominal disorder, a low 
back disorder and bipolar disorder.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans Claim 
(Court).  In April 2010, the Court granted a Joint Motion to 
vacate the February 2009 decision and to remand the matter for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the April 2010 Joint Motion, the parties agreed that in the 
February 2009 decision, the Board failed to give adequate reasons 
and bases to support its decision.  With respect to the Veteran's 
claims for service connection for an abdominal disorder and a low 
back disorder, the parties agreed that the Board failed to 
adequately explain why a VA examination provided in March 2004 
was sufficient for rating purposes when it did not offer opinions 
as to the etiology of the claimed abdominal disorder and a low 
back disorder.  In this case, the service treatment records do 
document complaints of abdominal pain and moderate to severe 
menstrual cramps.  On three occasions (twice in January 1985 and 
in October 1986), she reported that her abdominal or menstrual 
cramps were accompanied by low back pain.  In a treatment note 
dated in August 1986, the physician assessed dysmenorrhea (severe 
uterine pain during menstruation).

Post service treatment records document treatment for, in 
pertinent part, abdominal pain and upper back pain.  In a June 
2002 private treatment notes, the Veteran complained of abdominal 
pain and no bowel movements for one to two weeks.  The diagnosis, 
in pertinent part, was constipation.  In a July 2003 VA treatment 
note, the Veteran complained of intermittent constipation for one 
year and thought it could be due to the psychiatric drugs she was 
taking.  There were no complaints or findings related to any low 
back disorder.  

In a March 2004 VA examination report, the Veteran complained of  
a history of low back pain that began in April 1984 during a 15-
mile march and chronic constipation and stomach problems that 
began in 1986.  Following a review of the claims file and a 
physical examination, including x-rays, the examiner assessed 
constipation with mild to moderate impairment related to 
abdominal pain and lumbar spine degenerative facet joint (L5-S1) 
with mild to moderate impairment related to pain and decreased 
range of motion.  No opinion was provided about the etiology of 
these disorders.  The Veteran's various lay statements, including 
her November 2008 hearing testimony, relate the diagnosed 
abdominal and low back disorders to her period of military 
service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), Court addressed 
the four elements that must be considered in determining whether 
a VA medical examination must be provided as required by 
38 U.S.C.A. § 5103A.  Specifically, the Court held that the third 
element, indication the current disability or symptoms may be 
associated with service, establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the two.  Types of evidence that "indicate" a current 
disability may be associated with service include medical 
evidence that suggest a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation. 

Given the extensive history of complaints of and treatment for 
abdominal pain and back pain, the Board finds that VA 
examinations are necessary to clarify etiology of the claimed 
abdominal and low back disorders.  38 U.S.C.A. § 5103A(d) (2009); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the realm of 
the witness's personal knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  Lay evidence of 
symptomatology does not have to be supported by other medical 
evidence of record and can be "sufficient in and of itself" to 
establish the facts asserted.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2007). 

With respect to the Veteran's claim for service connection for 
bipolar disorder, the parties agreed that the Board's review did 
not include consideration of all pertinent records.  
Specifically, the parties noted that the Veteran testified that 
the onset of her psychiatric problems began as a personnel matter 
with her sergeant (Veteran claims her psychiatric disorder onset 
due to rumors being spread around her unit that she was having an 
inappropriate relationship with a superior officer).  The 
Veteran's personnel file has not been associated with the record 
certified for appellate review.  The Veteran's personnel records 
may be of significant probative value in determining whether 
service connection for claimed bipolar disorder may be granted.  
Thus, the RO must obtain complete copies of the Veteran's service 
personnel file.

VA regulations provide that VA will make as many requests as are 
necessary to obtain relevant records, such as military records, 
from a Federal department or agency.  VA will end such efforts to 
obtain records only if VA concludes that the records sought do 
not exist or that further efforts to obtain the records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  If the RO is unable to 
obtain any of the above records, or after continued efforts to 
obtain any of the above records it is concluded that it is 
reasonably certain that they do not exist or further efforts to 
obtain them would be futile, the Veteran should be notified 
accordingly.  See 38 C.F.R. § 3.159(e).

  Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding her 
claims.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for her abdominal 
disorder, low back disorder and bipolar 
disorder.  After she has signed the 
appropriate releases, any previously 
unidentified record, specifically to 
include her service personnel records, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and her representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded VA stomach and spine examinations 
to determine the nature, extent and likely 
etiology of the claimed abdominal and low 
back disorders.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
should specifically opine as to whether any 
diagnosed abdominal disorder and/or low 
back disorder at least as likely as not 
(e.g., a 50 percent or greater likelihood) 
had their onset in service or are otherwise 
etiologically related to her period of 
service.  

A sustainable rationale must be given for 
all opinions and conclusions expressed.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claims.

5.  After completion of all indicated 
development, the Veteran's claims should be 
readjudicated in light of all the evidence 
of record.  If the determinations remain 
adverse to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


